DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response filed 11 December 2020 have been considered and entered.
Accordingly, claims 1-11 and 13-35 are pending in this application. Claim 12 is cancelled; claims 22-35 are new; claims 1-3, 5-11, 13-18, 20, and 21 are currently amended; claims 4 and 19 are as previously presented.

In view of Applicant’s amendments to the claims, all objections and rejections have been withdrawn, and all interpretations under 35 USC §112(f) have been withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The replacement drawings were received on 12/30/2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-11 and 13-35 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Caiani et al. (US 9,417,757 B1) discloses presenting a list comprising a predetermined number of selectable results corresponding to a virtual machine (Figs. 3-4).
Paradies (US 6,463,441 B1) discloses a user interface enabling a user to browse and select root causes to find solutions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/James E Richardson/Primary Examiner, Art Unit 2167